Title: To Benjamin Franklin from John Murfey [Murphy], 10 August 1778
From: Murfey, John
To: Franklin, Benjamin


Sir
August th 10 1778
You’l Exscuse the Liberty I take in Righting as Necesity oblidges me to Do it and ask your advice in my Present Situation. I Saild from the State of Rhode Island the 26 August 1777 In the Sloop Swallow Privateer Belonging to that State and had the misfortune to Be taking By one of King Georges frgates on the 12 of Septmr. following and sent to Jamica from that by Admiral Gaytons orders was sent to England in Irons where we arived on the 17 January and on the 23 was Commited to fortune Prison and there have Been Ever Since till the 28 July when I with 9 more maid my Escape and on the 9 of August Arrivd in Boulogne And Shall stay here a few Days. If you Please to favour me with an answer Direct to Mr. Merten lieutenant de marechausseé a Boulogne. The Letter I have Inclosd is one I Received from admiral Gayton when a Prisoner in Jameica as the North side of that Island was to have Been my Randevoze. I am Sir Your most Obedient and Humble Servant
John Murfey
To His Exelency Benjamin Franklin
 
Notation: James Murphy 10 Aug. 78.
